—In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Bivona, J.), entered March 16, 1998, which, upon granting the mother’s application made at the close of his case at the fact-finding hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
*315While a parent’s incarceration, standing alone, does not make visitation inappropriate (see, Matter of Wise v Del Toro, 122 AD2d 714), the determination of the Family Court was appropriate here based on all of the circumstances of this case which demonstrate that visitation would be inimical to the welfare of the child (see, Matter of Davis v Davis, 265 AD2d 552). Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.